Case 3:18-cv-00082-GMG Document 40 Filed 05/26/20 Page 1 of 2 PageID #: 130




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


DEXTER BERNARD LOGAN,

             Plaintiff,

v.                                                     CIVIL ACTION NO.: 3:18-CV-82
                                                       (GROH)

WARDEN JOE COAKLEY, Director (FBOP),
In his Individual and Official Capacity,
MARK INCH, Head of Education,
In his Individual and Official Capacity, and
R. KEYS, Assistant Warden,
In his Individual and Official Capacity,

             Defendants.


               ORDER ADOPTING REPORT AND RECOMMENDATION

      Now before the Court is the Report and Recommendation (AR&R@) of United States

Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this action

was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 35] on March 4, 2020. In his R&R,

Magistrate Judge Trumble finds that the Plaintiff has failed to state a claim upon which

relief can be granted and recommends that the Plaintiff’s complaint [ECF No. 1] be

dismissed with prejudice.

      Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge=s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140,
Case 3:18-cv-00082-GMG Document 40 Filed 05/26/20 Page 2 of 2 PageID #: 131




150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a plaintiff’s right to appeal this Court’s Order.    28.U.S.C..' 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). On March 25, 2020, the

Court granted the Plaintiff’s motion for extension of time and directed him to file any

objections to the R&R by May 25, 2020. ECF No. 38. Therein, the Court warned the

Plaintiff that failure to file objections would result in waiver of his right to appeal from

judgment of this Court based upon the R&R. Id. at 2. To date, no objections have been

filed. Accordingly, the Court will review the R&R for clear error.

       Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

Trumble=s Report and Recommendation [ECF No. 35] should be, and is hereby,

ORDERED ADOPTED for the reasons more fully stated therein.                  Therefore, the

Plaintiff’s Complaint [ECF No. 1] is DISMISSED WITH PREJUDICE.

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the Plaintiff by certified mail, return

receipt requested, at his last known address as reflected on the docket sheet.

       DATED: May 26, 2020




                                             2
